

115 HR 3260 IH: Airline Passenger Protection Act of 2017
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3260IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. Thompson of California introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo provide passengers in air transportation with certain rights.
	
 1.Short titleThis Act may be cited as the Airline Passenger Protection Act of 2017. 2.Physical standards (a)Seat sizeNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule regarding the minimum standards and specifications for an air carrier and foreign air carrier that addresses the required seat width, padding, reclining, pitch, leg room, aisle width, safety and health regarding such seats, in consultation with the Occupational Safety and Health Administration (in this section referred to as OSHA), the Centers for Disease Control and Prevention (in this section referred to as the CDC), passenger advocacy groups, disabled and senior citizen groups, and representatives of air carriers.
 (b)Bathroom sizeNot later than 180 days after the date of enactment of this Act, the Secretary shall issue a final rule regarding the minimum standards and specifications for an air carrier and foreign air carrier that addresses the required bathroom dimensions, door size, toilet size, safety and health for the bathroom, in consultation with OSHA, the CDC, passenger advocacy groups, disabled and senior citizens, and representatives of air carriers.
			3.Passenger protections
			(a)Specific rights
 (1)Damaged or inoperable amenitiesThe Secretary of Transportation shall require that an air carrier and foreign air carrier refund, not later than 30 days after a scheduled flight, up to 10 percent of the ticket cost to a passenger whose in-air amenities (televisions, headphones, wireless internet access) are broken or do not work as promised, and to refund the full cost of any in-air purchase (entertainment, wireless internet) that is not received or does not work.
 (2)Delay and cancellation honestyThe Secretary shall fine an air carrier and foreign air carrier $1,000 per passenger for a cancellation or delay based on false or dishonest claims of force majeure by such a carrier.
 (3)Delays not caused by force majeureThe Secretary shall require an air carrier and foreign air carrier to provide a passenger whose flight is delayed by 3 or more hours, for reasons not considered force majeure, a replacement ticket on another air carrier to the same destination that departs not later than 24 hours after the original departure time. If such a ticket is unavailable, an air carrier or foreign air carrier shall either refund the cost of the ticket price or provide a replacement ticket departing more than 24 hours after the original departure time, whichever is more satisfactory to a passenger.
 (4)Economic delays or cancellationsThe Secretary shall require an air carrier and foreign air carrier to notify passengers at least 3 hours in advance if a flight is to be delayed or cancelled for economic reasons, and to provide a ticket refund and, if desired, alternate transportation to a passenger whose flight is cancelled for such reasons.
 (5)FeesAn air carrier and foreign air carrier shall provide that fees— (A)not included in airfare are conspicuously disclosed in advance of a ticket purchase; and
 (B)not included in an airfare may not be exorbitant, defined as in excess of 200 percent above the cost to the airline of providing the service or benefit in question.
 (6)Frequent flier programsThe Secretary shall require an air carrier to report basic statistics on its frequent flier programs, to permit passengers to evaluate objectively the benefits of each such program, and to inform passengers at least 12 months in advance before a reduction or devaluation of benefits.
 (7)HotlineNotwithstanding any other provision of law, 10 percent of fines paid to the Government by an air carrier and foreign air carrier for any violation of a regulation of the Department of Transportation or the Federal Aviation Administration shall be available to maintain the consumer complaint hotline (established under section 42302 of title 49, United States Code), and to develop and implement a passenger claims arbitration system. Any complaint to the Department or the Transportation Security Administration shall be acknowledged not later than 24 hours after submitting the complaint, the alleged offending agency shall respond not later than 30 days after notification, and the passenger in question shall receive a response not later than 60 days after submitting the complaint.
 (8)Lost, damaged or stolen baggageThe Secretary shall require an air carrier and foreign air carrier to comply with the Uniform Unclaimed Property Act, and provide that proceeds collected from the sale of lost, unclaimed baggage be used to cover the cost of future baggage disputes. The Secretary shall also require that an air carrier and foreign air carrier offer excess value insurance for lost or damaged baggage.
 (9)Notification of rights and feesThe Secretary shall require an air carrier and foreign air carrier to inform customers in plain language, in writing and in prominent locations on its website, of their rights, liabilities, and obligations under their respective contract of carriage, including the recourse available to them in the event of a cancellation, delay, damaged baggage, and other potential difficulties.
 (10)ReciprocityThe Secretary shall reinstate the reciprocity rule (commonly known as Rule 240) to affirm that a passenger on a flight that is cancelled or a flight delayed 3 or more hours may use the ticket on another airline with available seating to fly to the same or nearby destination.
 (11)Strengthened tarmac protectionsThe Secretary shall fine an air carrier and foreign air carrier $1,000 per passenger for any violation of Federal policy with respect to tarmac delays, including the requirements that an air carrier permit passengers to deplane after more than 3 hours spent on the tarmac, and that an air carrier provide adequate food, potable water, and operable lavatories to passengers 2 hours after the aircraft is delayed on the tarmac.
 (b)DefinitionsIn this Act, the following definitions apply: (1)SecretaryThe term Secretary means the Secretary of Transportation.
 (2)Force majeureThe term force majeure means any event arising from causes beyond the control of the air carrier, including Acts of God (such as fire, severe weather, or natural disasters), unanticipated acts of people (such as war or strike), and unforeseeable breakage or accident to aircraft or equipment. The term does not include to a lack of personnel, a lack of airworthy aircraft or supplies, increased cost or expense of operation (whether anticipated or unanticipated), or any other condition reasonably within the control of an air carrier or foreign air carrier.
				(c)Amendment to title 49
 (1)AmendmentChapter 401 of title 49, United States Code, is amended by adding at the end the following:  40131.Equipment and personnel reserves (a)Reserve equipment and staffingNot later than 180 days after the date of enactment of the Airline Passenger Protection Act of 2017, the Secretary of Transportation shall require an air carrier and foreign air carrier to develop and implement reserve staffing and equipment plans that optimize the carrier’s ability to provide quality service, defined as fewer than 2 percent of flights cancelled for causes reasonably within the control of the carrier, and fewer than 15 percent of flights delayed for causes reasonably within the control of the carrier.
 (b)Guidelines and reporting requirementsNot later than 180 days after the date of enactment of the Airline Passenger Protection Act of 2017, the Secretary shall establish guidelines for an air carrier and foreign air carrier to report cancellation and on-time performance statistics to the FAA on an annual basis, beginning 360 days after the date of enactment of this Act.
 (c)Failure To complyThe Secretary shall fine an air carrier and foreign air carrier if the Secretary determines that such air carrier or foreign air carrier fails to comply with the requirements of this section and such failure was caused by the carrier’s failure to develop, implement, or abide by the terms of its reserve staffing and equipment plan.
							.
 (2)Clerical amendmentThe analysis of chapter 401 of title 49, United States Code, is amended by adding at the end the following:
					
						
							40131. Equipment and personnel reserves..
				